Citation Nr: 1208638	
Decision Date: 03/06/12    Archive Date: 03/19/12

DOCKET NO.  07-24 267A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Whether the character of the appellant's discharge is a bar to basic entitlement to Department of Veterans Affairs (VA) benefits.   


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Counsel

INTRODUCTION

The Appellant served on active duty from October 25, 2001 to September 20, 2002.  

This appeal to the Board of Veterans' Appeals (Board) arises from an administrative decision of the Roanoke, Virginia Regional Office (RO) of the Department of Veterans Affairs (VA).

In April 2007, the Appellant testified during a hearing before RO personnel; a transcript of that hearing is associated with the claims file.  In September 2009 and November 2010, the case was remanded for further development.  


FINDINGS OF FACT

1.  The Appellant was discharged from service under conditions other than honorable.  

2.  The Appellant is shown to have engaged in willful and persistent misconduct during his short period of service, as shown by the commission of a number of offenses, including one serious offense, which resulted in five nonjudicial punishments.

3.  The Appellant is not shown to have been insane at any time during service.  


CONCLUSION OF LAW

The character of the appellant's discharge from military service for the period from October 25, 2001 to September 20, 2002, is under dishonorable conditions and constitutes a bar to entitlement to VA benefits.  38 U.S.C.A. §§ 101(2), 5303 (West 2002); 38 C.F.R. §§ 3.12, 3.354 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) includes enhanced duties to notify and assist claimants for VA benefits.   38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claims, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In the present case, the Board finds that VA has satisfied its duty to notify.  By way of VCAA notice letters sent to the Appellant in May 2006 and April 2010, the RO generally informed the Appellant of the evidence necessary to substantiate his claim and his and VA's responsibilities in claims development.  Although some of the notice was not provided until after the Appellant's claim was initially adjudicated, the claim was subsequently re-adjudicated in a July 2010 supplemental statement of the case, thereby correcting any defect in the timing of the notice.  See, e.g., Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  No further corrective action is necessary.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the Appellant's claim.  Pertinent medical evidence associated with the claims file consists of the service treatment records, service personnel records, post-service Department of Defense records and private treatment records.  Also of record and considered in connection with the appeal is the April 2007 transcript of the RO hearing along with various written statements provided by the Appellant.  

The Board notes that the Appellant has asserted that VA did not appropriately investigate his claim by seeking out fellow service members who might be supportive of it, including one individual who may still be serving on active duty.  The Board does not find that the duty to assist requires VA to go to these lengths to assist the Appellant, particularly when the Appellant has not provided any specific contact information for any such individuals.  See e.g. 38 C.F.R. § 3.159(c)(1).  Moreover, he is free to provide supportive statements, and it is not clear that privacy provisions would allow seeking of personal information.  The Board notes that no further RO action, prior to appellate consideration of the claim, is required.  

II.  Factual Background

The Appellant's DD-214 shows that the character of his discharge was "other than honorable."  The Appellant's service personnel records show that he was found to have committed a number of separate disciplinary offenses during service and was subject to a number of non-judicial punishments.  In May 2002, he was found to have failed to go to the appointed place of duty with four specifications, was given restriction and extra duty for 30 days and had to forfeit $300 pay for one month.  In July 2002, he was found to have failed to go to the appointed place of duty with three specifications and offenses occurring on June 8th, June 15th and June 22nd.  He was given correctional custody for thirty days.  In August 2002, he was found to have communicated disrespect with three specifications and to have communicated a threat.  He was given restriction and extra duty for 30 days and had to forfeit $250 pay for two months.  Later in August 2002, he was found to have willfully disobeyed a lawful order and to again have communicated disrespect.  He was given confinement and bread and water for three days.  In September 2002 he was found to have attempted to break restriction and to have violated a lawful general order.  He was given restriction and extra duty for 45 days and had to forfeit $300 of pay for two months.  

A June 2002 informal grievance memorandum shows that the Appellant complained that: he had a photograph of a homosexual nature taped to his back without him knowing; Boatswain's Mate (BM1) D. had poked his finger into his shoulder and chest and had invaded the Appellant's personal space; BM3 S. had failed to separate the Appellant and Seaman (SM) W. and stated that "I don't care if he kills you, you're still going to work with him"; he had been assigned two hours of extended duty but made to work more; he missed his Passover services; he and SM W. had had two altercations but that nobody but BM3 D. had tried to intervene; a medical social worker had recommended that the Appellant be moved from the division and a proper resolution would be for him to be moved from the division.

After speaking with several people in the department, the lieutenant in charge of deciding the grievance did not feel that there was any discrimination within the division.  He noted that several of the statements the Appellant had made were found be false or misleading.  The lieutenant noted that no one in the Appellant's chain of command had known about the photograph.  The lieutenant had asked the Appellant to bring him the photograph if he still had it but the Appellant never got back to him.  BM1 D. affirmatively reported that he did put his fingers on the Appellant to stop him from coming into the division office after the Appellant had been instructed not to several times but kept proceeding.  BM3 S. stated that he did separate the Appellant and SM W. once the Appellant informed him that he was scared of the situation.  He also stated that he did not make the comment the Appellant attributed to him.  

The Deck Department worked different hours from the rest of the command and it was found that the Appellant had not worked more than two hours of extended duty.  It was unclear to the chain of command when the Passover services were.  However, the Chaplain was spoken to so that he would know exactly when the future religious services were.  BM3 A. stated that he witnessed the Appellant and SM W. fighting and that the Appellant slapped SM W. with a paint roller and then SM W. slapped him back with a paint roller.  She then immediately told both of them to come down and separate.  Also when BM3 D. separated the Appellant and SM W. in the berthing, the Appellant had not mentioned anything about SM W. touching him but simply indicated that he had "gotten up in his face."  Having seen the pictures taken, the lieutenant found that the bruises that the Appellant claimed were from the contemporaneous altercation looked to be several days old.  Several shipmates gave examples of how the Appellant disrespected them, including the lieutenant and an ensign (ENS).  The lieutenant noted that he had had to tell the Appellant three times to show him proper respect.  Master at Arms (MA1) A. stated that he caught the Appellant on the base in utility pants, t-shirt and tennis shoes.  Also, just that morning the Appellant had been in the MA's office and had stated that "BM1 D. is not good for anything except scratching himself" and Senior Chief Boatswain's Mate U. is incompetent."  

It was suggested to the Appellant that he needed to respect BM1 D. as his lead petty officer (LPO), even if he did not agree with him; needed to understand that he was not being discriminated against but simply was expected to do his job and follow the rules; that he needed to show proper respect to everyone who held a higher rank than him and to stop making disparaging remarks about his chain of command; that he needed to stop being so argumentative with everyone; and that he needed to stop worrying about everyone else in the division and to start worrying about himself.    

The Appellant's service treatment records show that he was seen by a clinical psychologist in January 2002.  Mental status examination was within normal limits and he was thoroughly assessed to rule out suicidal and homicidal risk.  He denied any present thoughts or intended gestures or plans.  No diagnosis was rendered on Axis I but on Axis II, the Appellant was found to have an occupational problem.  He was returned to duty.  In May 2002, the Appellant was seen for a complaint of having been assaulted the prior night at his berthing.  He indicated that he had notified a superior and was told that the superior would take care of things and that he should get some sleep.  The Appellant presented with a bruise to the upper arms, approximately 1 inch in diameter and some mild abrasions to the lower leg.  The diagnostic assessment was soft tissue trauma due to assault as stated by the Appellant.  

A subsequent May 2002 progress note shows that the Appellant presented as slightly agitated, indicating that he was having a difficult time with BM D. and that he wanted to kill him.  The Appellant denied any specific plan, method or modes.  He stated that he felt that he was victimized in his division and could not get along with others.  The diagnostic assessment was homicidal ideation vs. adjustment disorder and the Appellant was counseled to avoid being confrontational with the division.  The examining medical staff person did not feel that the Appellant was homicidal but felt that he needed to develop better coping skills.  A later May 2002 progress note indicates that the Appellant was escorted to the medical unit by a shipmate.  He had been cleaning paint off the deck using paint thinner and reported that he passed out.  While unconscious he got paint thinner on his upper abdominal area.  He stated that he took a shower to wash off the chemical.  The diagnostic assessment was 1st degree chemical burn.  

A June 2002 progress note shows that the Appellant reported that he had been pulled from the top rack down to the floor and that he landed on his right forearm.  Physical examination showed tenderness to palpation in the mid medial aspect of the left arm.  The diagnostic assessment was soft tissue trauma.  A later June 2002 progress note shows that the Appellant was complaining of back pain.  He reported that he was a victim of an assault.  Physical examination showed a superficial abrasion in the thoracic region and the examiner noted that the examination was grossly benign.  The diagnostic assessment was back pain.  A subsequent June 2002 progress note shows that that the Appellant reported an assault near the Mail Room.  The Master of Arms was notified and the Appellant reported pain on the right side of his back and upper shoulder area.  Physical examination showed two red scrapes on the right shoulder blade.  There was tenderness to palpation at T7 on the right side and the diagnostic assessment was abrasion to the right scapula.  A July 2002 progress note shows that the Appellant was seen for complaints of nasal congestion, post nasal drip and coughing.  It was noted that he was argumentative in all his answers and would become teary eyed in just a short period.  

In an April 2004 decision, the Naval Discharge Review Board found that after a thorough review of the records, supporting documents, facts and circumstances, no impropriety or inequity in the characterization of the Appellant's service was discovered.  The Board's vote was unanimous that the character of the Appellant's discharge would not change.  

In a statement made on his application for review, the Appellant indicated that he wished to apologize and assume full responsibility for the personality conflicts in which he was involved during service.  He noted that he was intense and was working on positive ways to channel his energy.  He had enrolled in an anger management course.  He noted that with a fresh start he would be able to be a valuable asset to the service.  He had earned an undergraduate degree in criminal justice studies and he realized that the Navy could fund his law school studies.  He anticipated taking the LSAT shortly and then attending law school.  Thus, he very much wanted to join the Navy JAG program.  

In a May 2006 statement, the Appellant indicated that he had a psychological disorder during service that especially affected him while serving aboard the USS Kearsage.  He noted that his LPO, BM 1 D. molested and abused him and that he also had very negative experiences with many of the other members of the deck department.  He indicated that he and other personnel were taken on a one on one basis into a cage where they were not visible to the rest of the crew.  He alleged that there BM 1 D. inserted his penis into him.  He also alleged that another petty officer, Henline, also abused and molested him.  Additionally, he indicated that BM1 D. refused to allow him to practice his Jewish religious ceremonies and would instead extend his time of extra military instruction way beyond the permissible two hours.  He noted that he spoke to personnel aboard the ship regarding this treatment but little was done to reconcile the situation.  

He also indicated that he was attacked on one occasion while crossing a hall and experienced injury to his back and body, which was noted in his medical record.  He was passing by when BM2 J. started punching him and beating him to the ground.  He noted that there were two or three witnesses present and the Master at Arms was made aware of BM2 J. actions.  Additionally, he reported that on another occasion he passed out after apparently being forced to work with paint thinner even though he was not qualified to work with paint thinner.  He experienced burns that were documented by medical personnel.  Further, he indicated that on June 25, 2002, he was pulled from the top bed onto the ground by a first class petty officer and beaten several times repeatedly.  He immediately reported the incident to the Master at Arms but indicated that he did not get the necessary assistance until he reported the incident to medical personnel.  He indicated that he was treated and was extremely upset and afterwards was still having a feeling of not being safe aboard ship.  He also indicated that throughout his time aboard ship, certain shipmates would steal from him and others.  He noted that immediately after leaving service he began getting treatment for his disability and began learning to adjust to going back to school.  He indicated that coping with his naval experience had resulted in him being put on several medications and he had not fully recovered from the experiences in service.  He had also been receiving psychotherapy for some time.  

In a February 2006 letter, a private psychiatrist indicated that he had been treating the Appellant with intensive outpatient psychotherapy since October 2004.  The psychiatrist noted that the Appellant suffered from narcissistic personality disorder and bipolar disorder.  His inability to maintain a job was based upon a combination of these diagnoses.  He had gotten and quickly lost more than 15 jobs over the past three years.  In every instance, he either improperly criticized or alienated his employer or he was summarily fired for not complying with the job rules.  His work dysfunction had been repeatedly demonstrated.  He was simply unable to hold any job, which included contact with any other person.  

The psychiatrist noted that in October 2004, he began to meet with the Appellant twice weekly for outpatient psychotherapy.  As of November 2004, they began to meet six or seven days a week.  As the psychiatrist came to understand the Appellant's psychopathology more fully, he realized that he required intensive treatment.  He noted that the Appellant was asked to leave the Navy prematurely and he was also asked to leave Roger William's College because of his non-compliance with regulations and his antagonistic attitude.  He had had repeated legal problems and extensive involvement with court systems.  When the psychiatrist first began meeting with the Appellant, he was in poor standing at Old Dominion University due to his repeated improper behavior.   It was only through tremendous efforts through his family and the psychiatrist that the Appellant was not expelled from Old Dominion.  Eventually, he was able to graduate.  

The psychiatrist commented that the Appellant was demanding, narcissistic and provocative to other people.  He was often verbally belligerent but did not get involved in fights.  He frequently felt that he had been wronged by another person, when in fact, it was he who routinely mistreated others.  He had contentious relationships with his landlord, professors and fellow students.  He became clinically depressed several times a month when feeling rejected or alone.  He angrily blamed his parents for his problems but he was depressed about his strained family relationships.  The Appellant's had symptoms of hypomania, anxiety and depression, which were shifting and not constant.  His narcissism also compounded his problems and pervaded his personality to a degree that he suffered from narcissistic personality disorder.  Symptoms of this disorder included believing that he was special, a sense of personal entitlement, exploitiveness in all relationships, arrogance and lack of empathy.  In the psychiatrist's opinion, the Appellant was not capable of sustaining work at any job.     

In a November 2006 letter, the Appellant contended that his physicians were never contacted to aid the process of explaining how his military experience had impacted him.  Also no other personnel had been contacted, such as BMC C. who was still active and others that could have testified on his behalf.  

During the April 2007 RO hearing, the Appellant testified that during service his contract for becoming a "legalman" required him to serve 12 months, including nine months with the Department of Debt.  During this time, he was not permitted to have any type of judicial or nonjudicial punishment or he would be removed from becoming a "legalman."  He noted that he had to do much more than the maximum two hours of extra duty on many occasions unlike his fellow division members.  There was a cage where all the cleaning, drilling and painting tools were kept and he was made to do things for which he was not even qualified.  The Appellant repeated the allegations of being molested in the cage by BM1 D. and also not being able to practice his religion.  He noted that he was repeatedly prevented from seeing the Rabbi.  Additionally, he reported another incident where fellow servicemen put blankets over him and kicked him.  Further, he reported that he had been beaten by BM1 D. and that he had been ready to kill him.  He stated that X-rays were taken and that there were also medical reports made.  Moreover, he indicated that the Captain actually transferred him to another department but that BM1 D. still continued to harass him.  

The Appellant also reported that he never understood the punishment that he received.  He indicated that the he didn't know why he was incarcerated and given only bread and water or why he was given any of the other restrictions.  He contended that his conduct could not have been willful and persistent, because being willful meant that he had some knowledge and intent of doing the things he was accused of doing.  

Private progress notes from 2003 to 2007 show that the Appellant received ongoing mental health treatment.  In a November 2003 note, a treating counselor indicated that the Appellant reported he had trouble keeping a job but was currently doing community service.  He had previously worked with Hilel.  He had had personality conflicts when working as a valet.  He had been terminated from some jobs and had quit others.  It was also noted that the Appellant had had an altercation at school over some technological course and that he had failed to show up for a hearing.   Generally, the records show that bipolar disorder, along with significant axis II disorder was diagnosed.  

In an October 2007 statement, the Appellant indicated that during service, he always wore his uniform, complied with the lawful orders of competent military authorities and never engaged in even minor misconduct.  He noted that many of the statements presented by the August 2006 private psychiatrist were lies.  He indicated that he never blamed others for his problems.  He reported that during service, he had reported the abuse and molestation he experienced and that several shipmates who were aware of these incidents came forward but that every attempt made was rejected.  Attempts were also made to bring the abuse to the attention of the Master at Arms office, the captain and the command master chief but no investigation was ever done.  

A September 2009 Naval Discharge Review Board decision shows that the Board found that there was sufficient evidence to prove the offenses for which the Appellant was found guilty and given non-judicial punishment during service.  The Board also found that the discharge for misconduct due to a commission of a serious offense was proper based on the Appellant having earlier received a retention warning and five non-judicial punishments.  Additionally, the Review Board determined that the awarded discharge characterization was appropriate and that an upgrade was not warranted based on the frequency of the offenses, the length of service and the lack of mitigating circumstances.  Moreover, the Review Board found that an upgrade base on post-service conduct was also not warranted as the limited evidence of post-service conduct was not sufficient to convince the Review Board that an upgrade was currently appropriate.  However, the Board did commend the Appellant for his apparent success to date.  

In June 2010 argument, the Appellant indicated that his discharge reflected personality conflicts between service personnel but never any rule violations.  He also contended that his command misapplied the Uniform Code of Military Justice when disciplining him during service. 

III.  Law and Regulations

Under the relevant law, a "person seeking VA benefits must first establish by a preponderance of the evidence that the service member, upon whose service such benefits are predicated, has attained the status of veteran."  See Holmes v. Brown, 10 Vet. App. 38, 40 (1997), citing Aguilar v. Derwinski, 2 Vet. App. 21 (1991). (holding that, before applying for benefits, a claimant must demonstrate qualifying service and character of discharge by a preponderance of the evidence).  For purposes of VA benefits, a "veteran" is a person discharged or released from active service under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  If the former service member did not die in service, then pension, compensation, or dependency and indemnity compensation is not payable unless the period of service on which the claim is based was terminated by a discharge or release under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.12.  A discharge under honorable conditions is binding on VA as to the character of discharge.  See 38 C.F.R. § 3.12(a).

A discharge or release because of willful and persistent misconduct is considered to have been issued under dishonorable conditions.   Thus, a discharge made under "other than honorable conditions" will be considered a dishonorable discharge if it is determined that it was issued because of willful and persistent misconduct.  A discharge because of a minor offense, however, will not be considered willful and persistent misconduct if service was otherwise honest, faithful and meritorious.  38 C.F.R. § 3.12(d)(4).

Further, a discharge under dishonorable conditions will not constitute a bar to benefits if the individual was insane at the time of the offense causing the discharge. 38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b).  An insane person is one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(a).

As to whether an individual was insane at the time of an offense leading to his court-martial or discharge, the rating agency will base its decision on all the evidence procurable relating to the period involved, and apply the definition of paragraph (a).  38 C.F.R. § 3.354(b).  The Court of Appeals for Veterans Claims (Court) has held that the insanity need only exist at the time of the commission of the offense leading to the person's discharge, and that there is no requirement of a causal connection between the insanity and the misconduct.  Struck v. Brown, 9 Vet. App. 145 (1996). 

In May 1997, the VA General Counsel discussed the intended parameters of the types of behavior which were defined as insanity under 38 C.F.R. § 3.354(a).  It was indicated that behavior involving a minor episode or episodes of disorderly conduct or eccentricity does not fall within the definition of insanity in that regulation.  It was further indicated that a determination of the extent to which an individual's behavior must deviate from his normal method of behavior could best be resolved by adjudicative personnel on a case-by-case basis in light of the authorities defining the scope of the term insanity.  The opinion provided guidance with regard to the phrases "interferes with the peace of society," "become antisocial," "accepted standards of the community," and "social customs of the community."  The opinion also held that behavior which is generally attributable to a substance-abuse disorder does not exemplify the severe deviation from the social norm or the gross nature of conduct which is generally considered to fall within the scope of the term insanity and therefore does not constitute insane behavior.  VAOPGCPREC 20-97 (May 22, 1997). 

IV.  Analysis

The Board finds that the Appellant's repeated offenses during service constituted willful misconduct.  In this regard during his relatively brief period of service, he received five non-judicial punishments for offenses that included failure to go to the appointed place of duty, communicating disrespect, communicating a threat, willfully disobeying a lawful order and attempting to break restriction.  The repeated nature of these offenses in a short span of time leads the Board to conclude that the misconduct was persistent.  In addition, the Board also finds that the weight of the evidence indicates that the misconduct was willful.  In this regard, there is nothing in the record to suggest that during service, the Appellant did not understand the fundamental rules he needed to follow as a service member, including appearing for duty, respecting superior officers, obeying orders, refraining from threatening behavior and attempting to break a restriction.  

The Board is cognizant of the Appellant's contention that he did not actually violate any rules and was inappropriately punished.  However, given the specific official documentation from his personnel records and the transcript of the grievance proceeding, and the lack of any corroboration of his contention, the Board must finds that the weight of the evidence of record indicates that he did commit the aforementioned offenses.  Moreover, on review, the Naval Discharge Review Board found no basis for changing the appellant's discharge after reviewing the facts of the case.  

Similarly, the Board is cognizant of the Appellant's contention that he was subject to physical and sexual abuse during service.  Such abuse could certainly constitute a mitigating circumstance for misconduct.  However, given the absence of any corroboration of the abusive behavior; given that the Appellant made no reference to abuse in his earlier statement before the Naval Discharge Review Board and instead took full responsibility for his behavior in service, noting that he was an intense individual who was working hard on controlling his anger; and given that the evidence does not include any findings by treating mental health professionals that the Appellant's more behavior indicates that he was a victim of abuse in service, the Board also finds that the weight of the medical evidence of record is against a finding that the Appellant was subject to such abuse.  

Additionally, the Appellant has appeared to allege that he met the criteria for being "insane" during service in that he did not understand the nature or reason for the punishment he received in service.  Although the evidence clearly indicates that the Appellant currently faces significant challenges in dealing daily with psychiatric symptoms, the evidence does not tend to indicate that, during service, he exhibited a prolonged deviation from his normal method of behavior; rather, the medical evidence tends to indicate that his normal method of behavior simply includes a significant difficulty in coexisting peacefully with others.  Also, the Appellant's behavior in service is not shown to have interfered with the peace of society.  Instead he simply had significant difficulty in conforming to the rules of military behavior.  Additionally, it is not shown that the Appellant had so departed from the accepted standards of the community that by birth and education he belonged that he was unable to adapt to social customs.  Instead, he has merely shown to have had difficulty functioning within the strict disciplinary realm of military service.  Also, he certainly did exhibit adaptability to the broader social customs of the community after his discharge as evidence by his successful graduation from college and his affirmative appeal of the character of his discharge to the Navy Discharge Review Board.  

Accordingly, given the lack of any medical or documentary evidence indicating that the Appellant has experienced any level of insanity at any point during service and given that the documentation of record does not show that the Appellant had deviated from his normal method of behavior, interfered with the peace of society or was unable to adapt to general social customs, the weight  of the evidence is against a finding that he was insane during the commission of any of the aforementioned offenses in service.   38 C.F.R. § 3.354(a).

The Board certainly sympathizes with the significant challenges the Appellant faces in dealing with his psychiatric disability on a daily basis.  However, it is bound to apply the pertinent law and regulations.  Given that the Appellant was given an other than honorable discharge; given that the weight of the evidence shows that he engaged in persistent, willful misconduct during service; and given that the weight of the evidence is against a finding that he was insane during the commission of the offenses that led to the discharge, the preponderance of the evidence is in favor of characterizing his discharge from service as under dishonorable conditions.  
  
 
ORDER

As the character of the Appellant's discharge is under dishonorable conditions, he is barred from basic entitlement to VA benefits.  The appeal is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


